November 14, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                  IN THE INTEREST OF J.S.A.-S., A CHILD

NO. 14-13-00946-CV

                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
terminating parental rights signed by the court below on July 29, 2013. Having
considered the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, A.A.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.